The County of Guadalupe




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         February 9, 2015

                                      No. 04-14-00497-CV

                                        David C. GOAD,
                                           Appellant

                                                 v.

                         THE COUNTY OF GUADALUPE, TEXAS,
                                     Appellee

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                  Trial Court No. 12-1923-CV
                                 William Old, Judge Presiding

                                         ORDER
        Appellant filed his brief on November 24, 2014. The brief does not comply with Rule
38.1 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 38.1. Specifically, the brief
violates Texas Rule of Appellate Procedure 38 in that it does not contain:

       (1) a table of contents;
       (2) an index of authorities;
       (3) include a statement of facts with record references;
       (4) argument with appropriate citation to authorities and the appellate record; or
       (5) a proper appendix.

See id. R. 38.1(b) (requiring table of contents), 38.1(c) (requiring index of authorities), 38.1(g)
(requiring statement of facts with record reference), 38.1(i) (requiring argument with appropriate
citation to authority and record), and 38.1(k) (requiring appendix with copy of judgment or other
appealable order, any jury charge and verdict form, any findings of fact and conclusions of law,
and text of applicable rules, regulations, ordinances, statutes, constitutional provisions, or other
law on which argument is based, or any contract or other document central to argument).

        Additionally, appellant included what he designates “special issues.” This court does not
understand what appellant is requesting by way of these “special issues.” The Rules of Appellate
Procedure do not provide for “special issues.” It appears as if the requests set forth in the
“special issues” are more properly the subject of motions that could be filed. Moreover, we
cannot discern from appellant’s brief the nature of the action, the relief granted or denied below,
nor the exact nature of the complaints appellant is asserting on appeal.
       Although substantial compliance with Rule 38.1 is generally sufficient, this court may
order a party to amend, supplement, or redraw a brief if it flagrantly violates Rule 38.1. See id.
R. 38.9(a). We conclude that the formal defects described above constitute flagrant violations of
Rule 38.1.
        Accordingly, we ORDER appellant’s brief stricken and ORDER appellant to file an
amended brief in this court on or before March 11, 2015. The amended brief must correct the
violations listed above and fully comply with the applicable rules. See id. R. 38.1. If the
amended brief does not comply with this order, we “may strike the brief, prohibit [appellant]
from filing another, and proceed as if [appellant] had failed to file a brief.” See id. R. 38.9(a); see
also id. R. 38.8(a) (authorizing this court to dismiss appeal if appellant fails to timely file brief).
Even if we do not strike the brief and prohibit appellant from filing another brief, we may find
that any issues raised by appellant are waived due to inadequate briefing, and overrule those
issues. See, e.g., Marin Real Estate Partners v. Vogt, 373 S.W.3d 57, 75 (Tex. App.—San
Antonio 2011, no pet.).
        We recognize that appellant represents himself on appeal, i.e., he is acting pro se.
However, the law is clear that pro se litigants are held to the same standards as licensed attorneys
and must comply with all applicable rules of procedure, including the rules governing appellate
briefs. Valadez v. Avitia, 238 S.W.3d 843, 845 (Tex. App.—El Paso 2007, no pet.). A pro se
litigant is required to properly present her case on appeal just as she is required to properly
present her case to the trial court. Id. Accordingly, we will not apply different standards merely
because an appeal is brought by a litigant acting without advice of counsel. Id.
        If appellant timely files a brief that complies with this order, appellee’s brief will be due
thirty days after appellant’s brief is filed. See TEX. R. APP. P. 38.6(b).



                                                       _________________________________
                                                       Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of February, 2015.



                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court